MB, COMMISSIONER CLAYBERG
prepared the following, opinion for the court:
Appeal from a judgment of nonsuit. The action was for damages resulting from a personal injury caused by the alleged negligence of defendant in not using ordinary care to provide and maintain a reasonably safe place for plaintiff to work.
It appears from the record that defendant had constructed sis: ore bins, in a continuous line, for the purpose of receiving ore from loaded freight cars. Only three of these bins were at the time of the accident in actual use, and these were at the westerly end of the line. The nest bin to those in actual use was full of ore, which ha'd been placed therein prior to plaintiff’s employment. Bins 5 and 6 (those farthest to the east) were empty, and about twenty-two feet in depth. Lengthwise,’ over this line of bins, two railway tracks had been constructed and maintained, over which cars containing ore were moved from the east to west, for the purpose of unloading in bins 1, 2 and 3. Two board -walks were also constructed parallel to the railway tracks over all the bins — one1 about 2:1/2 feet wide, between the two railway tracks, and another on the north side of the tracks. These walks seem to have been constructed for the accommodation of the men working there, as a means of passage. It was the duty of the men who unloaded the cars in bins 1, 2 and 3 to bring the loaded cars from the east, where they were *54stored, to- the place of unloading. For this purpose three men were usually employed; one to attend to the brake on the loaded car, one to uncouple the car from the others, and one to start the car with a pinch bar, if necessary. Bins 5 and 6 were not covered between the tracks; bin 4 was full of ore; the nearest light was about one hundred and twenty feet away from the place where the accident occurred, being suspended over the center of bin 3. Plaintiff was hired to unload ore, and do such other work connected therewith as was required of men in like employment. The injury complained of occurred about 2 o’clock a. m. Plaintiff had worked only ten shifts prior to that time, and had never before uncoupled cars. One Nelson, the “straw boss’’ w7ho had charge of the men working on the shift, told plaintiff and one Morris to- go with him after a loaded car. When they reached the car, Nelson mounted it on the end nearest to bin No. 3 to attend to the brake. Plaintiff, under Nelson’s directions, passed along the car to uncouple it at the other end. He says he placed his left foot on the board- walk between the tracks, his- right foot on the timber rail or on the rail of the track, and reached over to uncouple the car, and fell in the bin, breaking his back. There was a little light between the tracks, but it was very dark between the cars.
At the conclusion of plaintiff’s case defendant made a motion for nonsuit, which was sustained, and judgment entered for defendant. From the judgment this appeal is prosecuted.
1. Counsel for respondent first objects to- the sufficiency of the third specification of error in appellant’s brief, and insists, as the motion for nonsuit was based upon the p-ropos-ition that the evidence given on the trial in behalf-of plaintiff conclusively showed that plaintiff was- guilty of contributory negligence, or had assumed the risk of the employment, as well as upon the proposition that plaintiff’s proof did not tend to support the allegations of the complaint, that appellant could not be heard to attack the judgment of nonsuit on the ground that the testimony did not show contributory negligence or assumption of risk. This specification is as follows: “It was error in the court *55to hold that the evidence was insufficient to go to the jury as tending to support the allegations of plaintiffs complaint. It rvas accordingly error to sustain the defendant’s motion for non-suit.”
Respondent’s objection is purely technical, and should only be sustained if no. other conclusion can be reached. The error complained of is clearly as to the action of the court below in granting a, nonsuit. Appellant’s reasons, why he claims the decision was error are immaterial, and are not required to be set forth by the rules of this court. They are therefore mere surplusage, and should not be considered. The provisions relied on are found in Rule X, Subd. 3, which, among other things, provides that the appellant’s brief shall contain “a specification of errors relied upon, which shall be numbered and shall set out separately and particularly each error intended to be urged.” There is no requirement that the specification shall set out appellant’s reasons why he claims the decision is error. That is purely a matter of argument. It is sufficient under the provisions of this rule, therefore, to1 simply specify that the court below “committed error in granting the motion for nonsuit.”
' The rules of the court are not established for the purpose of befogging attorneys, and a reasonable interpretation of them, therefore, should obtain. The purpose of this, siibdivision of Rule X, above cited, is to require attorneys to specify and point out the errors of which they complain, and not. to give their reasons why they complain it is error, and, if more than one error is charged, to number them and set them out separately and particularly.
’ Counsel for appellant at the hearing requested permission to amend specification of error No. 3, which was objected to by respondent on the ground that the specification in the brief should correspond with the specification of error in the bill of exceptions, and that the bill of exceptions could not be amended, ergo the brief could not. It seems that attorneys generally have fallen into the error that the statutes require a bill of exceptions to contain a specification of errors at law relied upon by the *56parties settling the same. We are of the opinion that this is not required. None of the sections of the statutes providing for the settlement of bills of exception require that such bills shall contain specifications of errors at law. The statutes providing what the bill of exceptions shall contain, it is complete when it contains such matter, and therefore there can be no authority for requiring matters to be stated in the bill of exceptions which are not required by the statutes.
The error probably arose from the provisions of Section 1173 of the Code of Civil Procedure, which requires that in statements, “when the notice designates as the ground of the motion errors in law, occurring at the trial and excepted to by the moving party, the statement shall specify the particular errors upon which the party will rely.” But an examination of this section shows that it only applies to statements, and has no reference to bills of exception. Subdivision 2 of this section referes to bills of exception. Subdivision 3, which contains the foregoing language, refers exclusively to a statement of the case settled on motion -for a. new trial. The California statutes are the same as ours, and that court has uniformly held the doctrine above announced. (Reay v. Butler, 69 Cal. 572, 11 Pac. 463; Shadburne v. Daly, 76 Cal. 355, 18 Pac. 403; Hagman v. Williams, 88 Cal. 146, 25 Pac. 1111; Barfield v. South Side Irrigation Co., 111 Cal. 118, 43 Pac. 406; Snell v. Payne, 115 Cal. 218, 46 Pac. 1069.)
In this case motion for nonsuit was made and granted. Plaintiff below saved his exceptions, and settled his bill of exceptions containing the testimony and his exceptions to the ruling- of the court This exception is all the statute requires to be shown in the bill of exceptions to save his right to urge the error in this court.
2. Did the court err in granting the nonsuit ? We shall preface our consideration of this question with a statement of some legal principles, and then apply such principles to the question in hand.
(1) The question presented on a motion of nonsuit is one of *57law. (Emerson v. Eldorado Ditch Co., 18 Mont. 247, 44 Pac. 969; Donahue v. Gallavan, 43 Cal. 573.)
(2) The following are generally questions of fact: (a) Whether the defendant was negligent, (b) Whether the injury complained of tras the direct or proximate result of the negligence alleged, (c) Whether the plaintiff was guilty of such contributory negligence as will prevent his recovery, (d) Whether the plaintiff assumed the risk of the employment. The burden is. always upon plaintiff to show the facts specified in “a” and “b.” The burden in this case was irpon defendant to show the facts specified in “c” and “d.” The decisions of this court have settled the proposition that in a case of this character the burden is upon the defendant to allege and prove contributory negligence. (Cummings v. Helena & Livingston S. & R. Co., 26 Mont. 434, 68 Pac. 852.) This court, in the case last cited, uses the following language: “In actions for personal injuries the absence of contributory negligence is not required to be pleaded or proved by the plaintiff, but its presence is a matter of defense. Such is the lav' in Montana. Higley v. Gilmer, 3 Mont. 90, 35 Am. Rep. 450; Mulville v. Pac. Mutual Life Ins. Co., 19 Mont. 95, 47 Pac. 650. The contrary rule was announced in Byan v. Gilmer, 2 Mont. 517, 25 Am. Hep. 744, but has been overturned by the cases cited and those referred to by the opinions therein. If, however, the complaint sIioavs the proximate (or a proximate) cause of the injury to haA'e heen the act of the plaintiff, the complaint must also state his freedom from negligence in the doing of the act, otherwise the pleading is bad. Kennon v. Gilmer, 4 Mont. 433, 2 Pac. 21; and so, if the evidence in behalf of the plaintiff sIioavs the injury to have been directly caused (either in Arhole or in part) by his act, the burden is immediately upon him to prove that he a vas exercising ordinary care at the time. Nelson v. City of Helena, 16 Mont. 21, 39 Pac. 905.” This doctrine has been reannounced and reaffirmed m the case of Ball v. Gussenhoven, 29 Mont. 321, 74 Pac. 871. Of course, the existence, of these defenses may be disclosed by *58plaintiff’s witnesses, and, if so disclosed, defendant can have the same advantage of them as if proven on his part.
(3) The rule of this court governing nonsuits is well stated in the case of Cain v. Gold Mountain Mining Company, 27 Mont. 529, 71 Pac. 1004, in the following language: “TJpon a motion for a nonsuit, everything will be deemed to be proveá which the evidence tends to prove. State ex rel. Pigott v. Benton, 13 Mont. 306, 34 Pac. 301; Morse v. Granite County Commissioners, 19 Mont. 450, 48 Pac. 745. The rule is well established 'that no1 cause should ever be withdrawn from the jury unless the conclusion from the facts necessarily follows, as a matter of law, that no recovery could be had upon any view which could reasonably be drawn from the facts which the evidence tends to establish.’ Great Northern Ry. Co. v. McLaughlin, 17 C. C. A. 330, 70 Fed. 669.” See, also, Colemans v. Perry, 28 Mont. 1, 72 Pac. 42; Ball v. Gussenhoven, 29 Mont. 321, 74 Pac. 871; Michener v. Fransham, 29 Mont. 240, 74 Pac. 448; Gardner v. Mich. Central R. Co., 150 U. S. 349, 14 Sup. Ct. 140, 37 L. Ed. 1107; Patton v. Southern Ry. Co., 82 Fed. 979, 27 C. C. A. 287. These questions, being generally questions of fact, only become questions of law where the facts are such that “all reasonable men must draw the same conclusions from them.”
In Patton v. Southern Ry. Co., supra, the court says: “It is difficult to mark with precision the exact line which separates the functions of the judge from the functions of the jury in actions of negligence; for this being a mixed question of law and fact, and the terms by which it is usually defined having a relative significance, the rule requiring judges to decide questions of law, and juries to decide questions of fact, is perplexed with subtleties when applied to the special circumstances of each particular case. When the facts are undisputed, and such that all reasonable minds must draw the same conclusion from them, it iS clearly the duty of the judge to say, as matter of law, whether or not they make a case of actionable negligence; but such is the infirmity of the human mind, and such its idiosyn*59crasies, that minds equally honest may sometimes draw different conclusions from the same facts. In all such cases, and wherever the facts are in dispute, it is as clearly the duty of the judge to submit them to the jury; for the law holds that twelve impartial men, applying their separate and varied observations and experiences of everyday life to the decision of questions of fact, are more likely to reach a correct conclusion than a single judge; and this must be so, if the jury system is worthy to be preserved. The courts have long since abrogated the doctrine that a mere scintilla of evidence from which there might be a surmise of negligence is sufficient to carry a case to a jury, and have adopted the more reasonable rule that in all cases there is a preliminary question, which the judge must decide — whether,. granting to the testimony all the probative force to which it is. entitled, a jury can properly and justifiably infer negligence-from the facts proved; for, while negligence is usually an inference from facts, it must be proved, and competent and sufficient evidence is as much required to prove it as to prove any other fact. The simplest definition of ‘negligence’ is absence of due care under the circumstances. This seems easy of comprehension, but, when one attempts to. apply it to a particular case, the inherent vagueness of the terms ‘due care’ and ‘reasonable prudence’ becomes apparent; for there is no fixed and immutable standard by which to measure duty in the varying and diverse transactions and happenings of life, and what may be due care in one condition and relation is the want of it in another. A process of ratiocination, therefore, becomes necessary — comparison and deduction. When this conies into play, new difficulties arise from the distinctive individualities, peculiarities and anfractuosities of the human mind. Of all the reported cases wherein judges have granted nonsuits or directed verdicts in actions of negligence, there are fevT where other judges, equally conscientious, might not have discovered some fact which would be considered rightly capable of producing a different impression on other minds^ and therefore properly cognizable by a jury. One clear thread seems to run through them all, and *60that is that in all actions founded on negligence, whenever the facts are in dispute or conflicting, or the credibility of witnesses is involved, or the preponderance of testimony, and wherever the facts admitted or not denied are such that fair-minded men might drawl different inferences from them, it is a case for a jury; and a case should not be withdrawn from the jury unless the inferences from the facts are so plain as to be a legal conclusion.”
We have carefully examined the testimony disclosed by the record, and cannot say that “the facts are such that all reasonable men must draw the same conclusions from them.” Therefore we must conclude that the above stated questions in this case were questions of fact, and that the court- erred in granting a nonsuit.
3. Counsel for respondent claim that appellant’s own testimony conclusively shows that he either had full knowledge that bins 5 and 6 Avere open, empty and dangerous, or was- charged with such knoAvledge from the fact that he passed over them frequently to and from his work. But appellant denies such knoAvledge, and this fact, taken in connection Avith other facts and circumstances disclosed in the evidence for plaintiff, is sufficient, avc think, to go to the jury upon the question of plaintiff’s knoAvledge or means of knoAvledge of the dangerous condition of the place of his employment.
4. It is also claimed that there Avas a variance between the allegations of the complaint and the proof. As before stated, the negligence charged was that defendant did not use ordinary care to provide and maintain a reasonably safe place for plaintiff to work. We think the proof of this negligence Avas sufficient to go to the jury. The variance claimed does not go to the shoAA'ing of the negligence alleged, but merely to the details of the occurrence by Avhich the injury Avas caused, and we cannot say that such variance entitled defendant to a nonsuit; besides, the motion for nonsuit Avas not based upon variance, and no new grounds can be advanced in this court.
Rehearing denied April 4, 1904.
Further reference to the many other propositions urged by respondent seems unnecessary. We advise that the judgment appealed from be reversed, and the case remanded for trial.
Per. Curiam.
For the reasons stated in the foregoing opinion, the judgment is reversed, and the case remanded for trial.